Noble, S.
— This application for letters of administration (limited) is made by Filomena Jordano, a resident of Queens county, who is described in tbe petition as the nearest fi'iend of Donato Paola, deceased. Letters are sought for tbe purpose of bringing an action under section 1902, Code of Civil Pro*406cedure,, and the personal property of deceased is described as a certain chose in action or claim or demand against Norton, Kirk & Baker, or the New York & Queens County Electric Light & Power Company or both, etc. Such an action survives to the executor or administrator by special provision of law, where the decedent left him surviving a husband, wife or next of kin.
It further appears from the petition that decedent left him surviving a widow, Juana Paola, and two minor children, Angelo Paola and Joseph Paola, residing with their mother at Naples, Italy.
The order of preference in which administration must be granted and to whom administration can be granted is set forth in section 2660 of the Code of Civil Procedure. First, to the relatives of the deceased entitled to succeed to his personal property who will accept the same, in the following order:
Subdivision 1. “ To the surviving husband or wife.”
Subdivision 2. “ To the children.” Finally, in subdivision 0, it is provided “ where all the preferences in this section provided are exhausted letters must issue to a creditor and the one first applying,” and finally “ if no creditor applies, the letters must be granted to any other person or persons legally competent.”
The widow and children of deceased are incompetent to receive letters, being aliens and not residents of the State. Section 2661.
The object of this action being for the benefit of the deceased’s children principally, who are unable by their disabilities and that of their mother to prosecute those who committed the alleged tortious act against their father and husband, the application of 'the next friend, Filomena Jordana, is granted.
Letters will issue on filing bond in the penalty of $300.
Letters issued. ■